ORDER

PER CURIAM.
Appellants, Mallinckrodt Chemical Inc. and Liberty Mutual Insurance Co., appeal from the Labor and Industrial Relations Commission’s award of permanent partial disability. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings of the Commission are supported by competent and substantial evidence on the whole record. As we further find an extended opinion would have no prec-edential value, we affirm the Commission’s award pursuant to Rule 84.16(b).